The testimony shows that the furniture which is the subject of this suit was stored at the time of the attachment in the suit of Howes v. Mills, and that the plaintiff was not a housekeeper and had not been for a year and a half prior to the time the attachment was made. This being so, we are of the opinion that the furniture was not exempt from attachment on the ground that the plaintiff was a housekeeper.
Defendant's petition for a new trial granted, and case remitted to the Common Pleas Division.